      Case 1:20-cv-01596-NONE-SAB Document 18 Filed 03/05/21 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JONAS B. FOSTER                                 )   Case No.: 1:20-cv-01596-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DISMISSING
                                                         CERTAIN CLAIMS AND DEFENDANTS
                                                     )
14   TULARE COUNTY SHERIFF’S
                                                     )   (Doc. No. 15)
     DEPARTMENT, et al.,
15                                                   )
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )
18          Plaintiff Jonas B. Foster is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant
20   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 19, 2021, the magistrate judge issued findings and recommendations
22   recommending that this action proceed on plaintiff’s deliberate indifference claim against defendants
23   doctor Alla Liberstein and the Tulare County Sheriff’s Department. (Doc. No. 15.) The findings and
24   recommendations were served on plaintiff and contained notice that objections were due within
25   fourteen (14) days. (Id. at 2.) No objections were filed and the time to do so has expired.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de
27   novo review of the case. Having carefully reviewed the entire file, the court concludes that the
28   magistrate judge’s findings and recommendations are supported by the record and by proper analysis.
                                                         1
      Case 1:20-cv-01596-NONE-SAB Document 18 Filed 03/05/21 Page 2 of 2



1         Accordingly,

2         1.    The findings and recommendations issued on January 19, 2021 (Doc. No. 15), are

3               adopted in full;

4         2.    This action shall proceed on plaintiff’s deliberate indifference claim against defendants

5               Doctor Alla Liberstein and the Tulare County Sheriff’s Department; and

6         3.    All others claims and defendants are dismissed from the action.

7
8    IT IS SO ORDERED.

9      Dated:   March 5, 2021
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
